Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-12-00684-CV

              IN RE THE WILLA PETERS HUBBERD TESTAMENTARY TRUST

                          From the Probate Court No. 2, Bexar County, Texas
                                    Trial Court No. 1986-PC-1440
                              Honorable Tom Rickhoff, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: June 26, 2013

ABATED AND REMANDED

           The parties have filed a joint motion, stating that they have fully resolved and settled all

issues in dispute. Noting that we have questioned whether the trial court’s order is a final,

appealable order, the parties have requested that we abate this appeal, thereby imbuing the trial

court with whatever jurisdiction we may have, and remand the cause to the trial court for entry of

judgment in conformity with their settlement agreement.

           We grant the motion, abate this appeal, and remand the cause to the trial court for entry of

judgment in conformity with the settlement agreement. Costs of appeal are taxed against

appellants. See TEX. R. APP. P. 42.1(d).

                                                         PER CURIAM